ORDER

PER CURIAM.
AND NOW, this 3rd day of July 2002, the Petition for Allowance of Appeal is *1233GRANTED, limited to the issue of whether the trial court denied petitioner his constitutional rights of confrontation and due process and to present a defense by improperly precluding cross-examination of a police officer about an LAD investigation that allegedly determined that the officer lied about the facts of another case and about a District Attorney’s Office investigation into possible perjury charges against the officer.